DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second vapor compression circuit integrated with the system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claim objected to because of the following informalities:
Claim 3, line 2, recites “receives second heat transfer fluid” and should recite - - receives the second heat transfer fluid - - .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 2 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 11 recites switching the polarity of the compressor to switch between modes.  However, there is no description how the polarity of the compressor is changed by switching a polarity of the compressor. 
Claim 16 requires “a second vapor-compression circuit, the second vapor-compression circuit comprising a third heat exchanger adapted to exchange heat between a second refrigerant in the second vapor compression circuit and the first heat transfer fluid”.  However, there is figure or description of how the second vapor-compression circuit is integrated with the system.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togano et al. (US 2012/0023988).
Per claim 1, Togano teaches a remote heat transfer device for use with an air handling unit, the remote heat transfer device comprising: 
	a vapor-compression circuit (41a-41d), the vapor-compression circuit comprising a first heat exchanger (41d) adapted to exchange heat between a refrigerant in the vapor compression circuit and a first heat transfer fluid (heat transfer fluid in 43); and 
	a first outlet (outlet of 43 from 40) arranged to provide the first heat transfer fluid to an air supply passage (1a to 1b) of the air handling unit (1 and 2), so that the first 
	wherein the vapor compression circuit comprises a second heat exchanger (41b) adapted to exchange heat with a second heat transfer fluid (heat transfer fluid in 42), 
	the remote heat transfer device comprising a second outlet (outlet of 42 from 40) arranged to provide the second heat transfer fluid to a return-from-area passage (2a to 2b) of the air handling unit, so that the second heat transfer fluid exchanges heat with return air passing through the return-from-area passage.	Per claim 2, Togano meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Togano teaches a first inlet (where 43 enters 40) adapted to receive first heat transfer fluid returned from the air handling unit (see figure 1), the first inlet in fluid communication with the first outlet via the first heat exchanger to form a first circulation system (43).	Per claim 3, Togano meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Togano teaches a first pump (see figure 1 showing a pump in 43) for pumping first heat transfer fluid to the air supply passage, the first pump controllable to control flow rate of first heat transfer fluid to the air supply passage (the pump can inherently be turned on and off, thus the pump is “controllable”).	Per claim 4, Togano meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Togano teaches a second inlet (where 41 enters 40) adapted to receive the second heat transfer fluid returned from the air handling unit (see figure 1), the second inlet in fluid communication with the second outlet via the second Per claim 5, Togano meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Togano teaches a second pump (see figure 1 showing a second pump in circuit 41) for pumping second heat transfer fluid to the return-from-area passage, the second pump controllable to control flow rate of second heat transfer fluid to the return-from-area passage (the pump can inherently be turned on and off, thus the pump is “controllable”).	Per claim 8, Togano meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Togano teaches wherein the remote heat transfer device is arranged to operate in a refrigeration mode, and in the refrigeration mode, the remote heat transfer device cools the first heat transfer fluid (fluid in 43) using the first heat exchanger (41d) so as to cool the supply air (see figure 1).	Per claim 9, Togano meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Togano teaches wherein in the refrigeration mode, the remote heat transfer device heats the second heat transfer fluid (fluid in 42) using the second heat exchanger (41b).
Per claim 15, Togano meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Togano teaches wherein the first heat transfer fluid is water (see figure 1).	Per claim 16, Togano meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Togano teaches a second vapor-compression circuit (32), the second vapor-compression circuit comprising a third heat exchanger (there is Per claim 17, Togano meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Togano teaches an air handling unit, the air handling unit (1 and 2) comprising an air supply passage (1) for receiving supply air from the atmosphere and supplying the supply air therefrom for delivery to an occupied area (see figure 1), wherein the air supply passage comprises a supply heat exchanger (44) adapted to receive first heat transfer fluid from a remote heat transfer device, the supply heat exchanger adapted to exchange heat between the first heat transfer fluid and the supply air (see figure 1).	Per claim 18, Togano meets the claim limitations as disclosed in the above rejection of claim 17.  Further, Togano teaches a return-from-area passage (2) for receiving return air from the occupied area and supplying the return air to the atmosphere, wherein the return-from-area passage comprises a return heat exchanger (45) in fluid communication with the second outlet of the remote heat transfer device to receive second heat transfer fluid from the remote heat transfer device, the return heat exchanger adapted to exchange heat between the second heat transfer fluid and the return air (see figure 1).	Per claim 19, Togano meets the claim limitations as disclosed in the above Per claim 20, Togano teaches a method of air handling, the method comprising: exchanging heat between a refrigerant in a vapor-compression circuit (41a-41d) and a first heat transfer fluid (fluid in 43); providing the first heat transfer fluid to an air supply passage (1), wherein the air supply passage receives supply air from the atmosphere and supplies the supply air therefrom (see figure 1), for delivery to a room (“ROOM” see figure 1); exchanging heat between the first heat transfer fluid and the supply air in the air supply passage; exchanging heat between the refrigerant in the vapor-compression circuit and a second heat transfer fluid (fluid in 41); providing the second heat transfer fluid to a return-from-area passage, wherein the return-from-area passage receives return air from the room and supplies the return air to the atmosphere; and exchanging heat between the second heat transfer fluid and the return air (see figure 1).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Togano et al. (US 2012/0023988) in view of Knatt (US 2017/0176077).
	Per claims 12-14, Togano meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Togano teaches wherein the vapor compression circuit comprises the refrigerant, the refrigerant having a GWP (there is inherently a GWP associated with the refrigerant) but fails to explicitly teaches the GWP value less than or equal to 650 (claim 12), wherein the vapor compression circuit comprises the refrigerant, the refrigerant having a GWP value less than or equal to 3 (claim 13), wherein the refrigerant is 8290 (claim 14).
	However, Knatt teaches a refrigeration system using a refrigerant having a GWP value less than or equal to 650 (“R-290”, para. 0006, line 3) (claim 12), wherein the vapor compression circuit comprises the refrigerant, the refrigerant having a GWP value less than or equal to 3 (para. 0006, lines 3-4) (claim 13), wherein the refrigerant is 8290 (“R-290” is considered 8290) (claim 14) for a highly efficient and environmentally friendly refrigerant (para. 0006, lines 3-4).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a refrigerant having a GWP value less than or equal to 650 (claim 12), wherein the vapor compression circuit comprises the refrigerant, the refrigerant having a GWP value less than or equal to 3 (claim 13), wherein the refrigerant is 8290 (claim 14), as taught by .
Allowable Subject Matter
Claims 6-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Otake et al. (US 2006/0201183) teaches an air conditioning system including a supply and return passage using a vapor compression system where the supply passage is in thermal communication with a first heat exchanger of the vapor compression system and the return passage is in thermal communication with a second heat exchanger of the vapor compression system.
Vandermeulen et al. (US 2014/0245769) teaches an air conditioning system using a vapor-compression system and a heat transfer fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763